Citation Nr: 0701300	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a lumbar laminectomy, with degenerative disc 
disease and disc bulging, L2-L5, currently rated as 20 
percent disabling, to include restoration of a prior 40 
percent rating.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel





INTRODUCTION

The veteran served on active duty for training from January 
1948 to January 1954 and from January 1955 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which a 40 percent rating that had 
been in effect for a lumbar spine disorder since July 10, 
2001, was reduced to 20 percent effective June 1, 2004.  In 
his notice of disagreement the veteran indicated that his 
back condition had not gotten better after back surgery.  On 
the contrary, he asserted that his disability had continued 
to worsen.  The veteran is accordingly considered to have 
indicated disagreement both with the reduction in rating from 
40 percent to 20 percent, and with the denial of a rating 
greater than 20 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In August 2004, the veteran was furnished with a letter 
addressing the VCAA in the context of a claim for an 
increased rating.  The veteran, however, has not been 
apprised of the application of the VCAA as to his challenge 
to the reduction of the rating assigned for his lumbar 
disability.  The Board cannot rectify this deficiency on its 
own, and these matters must therefore be remanded for further 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. The veteran is to be sent a VCAA 
notice letter, under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish entitlement to an increased 
rating for his lumbar spine disability, 
to include such information with 
reference to reductions in rating.  This 
letter is to include all pertinent 
criteria as outlined by the Court in 
Dingess/Hartman v. Nicholson.

2. Thereafter, after undertaking any 
other evidentiary and/or procedural 
development deemed necessary, the RO 
should determine whether an increased 
rating for the veteran's lumbar spine 
disorder can now be awarded, and/or 
whether restoration of the prior 40 
percent rating is appropriate.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with the appropriate period 
of time within which to respond thereto. 
The case should then be forwarded to the 
Board for further appellate review, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



